Citation Nr: 1401642	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  06-21 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES


1.  Entitlement to an initial compensable rating for residuals of a fungal rash of the groin prior to June 6, 2011.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a fungal rash of the groin beginning on June 6, 2011.

3.  Entitlement to an initial rating in excess of 10 percent for residuals of a right lateral ankle reconstruction prior to June 26, 2007.

4.  Entitlement to an initial rating in excess of 20 percent for residuals of a right lateral ankle reconstruction beginning on June 26, 2007.

5.  Entitlement to an initial rating in excess of 20 percent for residuals of a modified Mumford procedure of the left shoulder.




REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from April 1990 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for the benefits on appeal.

A May 2007 rating decision further increased the rating for residuals of a modified Mumford procedure of the left shoulder to 20 percent and residuals of a right lateral ankle reconstruction to 10 percent, both effective from the initial date of service connection, or September 23, 2004.

In March 2008, the Board remanded the claims so the Veteran could be scheduled for a Travel Board hearing.  However, the Veteran failed to report for the June 2009 hearing.  He has provided no explanation for his failure to report, and he has not since requested that the hearing be rescheduled.  His hearing request, therefore, is considered withdrawn.  See 38 C.F.R. 20.704(d) (2013). 

The claims were again remanded by the Board in April 2011 for further development.

In May 2012, the rating for the residuals of a right lateral ankle reconstruction was increased to 20 percent, effective from June 26, 2007, and the rating for residuals of a fungal rash of the groin was increased to 10 percent, effective from June 6, 2011.  Since these increases do not constitute a full grant of the benefits sought, the issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The claims were again remanded by the Board in September 2012 for further development.

In March 2013, the Veteran and his representative submitted a waiver of initial RO consideration.

As the claims before the Board involve a request for higher initial ratings following the grant of service connection, the Board has characterized the issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for disabilities already service- connected).

The Board has reviewed the Veteran's claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.

In April 2013, the Veteran requested a financial audit.  This request is referred to the RO/AMC for appropriate action.  (See April 2013 VA Form 21-4138).

The issue for an initial rating in excess of 20 percent for residuals of a modified Mumford procedure of the left shoulder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 6, 2011, the Veteran's groin rash affected less than 5 percent of his entire body and none of the exposed surfaces with no medical evidence that more than topical therapy was needed.

2.  Beginning on June 6, 2011, the Veteran's groin rash affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent of exposed areas affected.

3.  Prior to June 26, 2007, the Veteran's right ankle disability has been manifested by dorsiflexion that ranged from full to 15 degrees and plantar flexion that ranged from 20 to 40 degrees, with no evidence of symptoms that more nearly approximate moderately severe foot injury.

4.  Beginning on June 26, 2007, the Veteran's right ankle disability has been manifested by dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees with no evidence of symptoms that more nearly approximate severe foot injury.

CONCLUSIONS OF LAW

1.  Prior to June 6, 2011, the criteria for a compensable rating for a groin rash have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2013).

2.  Beginning on June 6, 2011, the criteria for an initial disability rating in excess of 10 percent for a groin rash have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2013).

3.  Prior to June 26, 2007, the criteria for an initial rating in excess of 10 percent for residuals of a right lateral ankle reconstruction are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.21(b), 4.7, 4.71a, Diagnostic Codes 5271, 5284 (2013).

4.  Beginning on June 26, 2007, the criteria for an initial rating in excess of 20 percent for residuals of a right lateral ankle reconstruction are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.21(b), 4.7, 4.71a, Diagnostic Codes 5271, 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The agency of original jurisdiction (AOJ) has a duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) of how to substantiate his claims.  The Veteran was provided notice of how to substantiate his increased rating claims in July 2006, explaining that he must show a worsening of his conditions.  The notice explained the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide, as well as the process by which initial disability ratings and effective dates are established.

Regarding the timing of the letter, the Board notes that notice was sent after the initial adjudication of the claims.  However, throughout the appeal, the Veteran has continually sent VA letters of explanation and clarification with regard to his contentions, and has submitted evidence pertinent to each of his claims.  Additional VCAA letters were sent in May 2008, April 2011, and September 2012.  Despite the notice being late, the AOJ did subsequently readjudicate the claims based on all the evidence and information.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Accordingly, the Veteran was not precluded from participating effectively in the processing of these claims and the late notice did not affect the essential fairness of the decision.

The July 2006 letter did not inform the Veteran of how to substantiate the original claims for service connection.  Thus, it must be determined whether in the circumstances of this case, a prejudicial error has been committed.  Notably, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A.§ 5103(a) notice moot because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed.  Regardless, the Veteran has continued to submit evidence and argument.  The Board finds that the Veteran has been adequately notified of the information and evidence necessary to substantiate his claims for higher initial ratings, and has not been prejudiced.  Thus, the Board finds that the duty to notify has been satisfied in each of the claims decided.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records (STRs) have been associated with the claims file.  All identified and available post-service treatment records have been secured.  That includes records from the VA Health Clinic in Ventnor, VA Medical Clinics in Wilmington and Philadelphia, as well as records from the Thomas Jefferson University Hospital and private clinicians.

There is no indication that there are outstanding relevant treatment records that must be associated with the claims folder before proceeding with adjudication - rather, it appears that the record is complete for purposes of this appeal.

Regarding VA examinations, the Veteran was provided with examinations for his increased rating claims, which have been reviewed by the Board and found to be adequate for rating purposes.  In particular, they address the Veteran's symptoms in relation to the appropriate rating criteria and provide sufficient detail to rate the disabilities.  While the record does not reflect that the September 2004 or July 2006 examiners reviewed the Veteran's claims folder, the examiners considered the Veteran's reported medical history which is consistent with that contained in the claims folder.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, the Veteran was afforded additional VA examinations in November 2008 and June 2011.  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2013).  In all, the duty to assist has been fulfilled.

II.  Higher Initial Ratings-In General

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  Specific diagnostic codes will be discussed where appropriate below.

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  See Fenderson v. West, 12 Vet App 119 (1999).  When assigning an initial rating, the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the present level of disability is of primary importance, is not applicable.  Therefore, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson, 12 Vet. App. at 126.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Moreover, VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  Functional impairment is based on lack of usefulness and may be due to pain, supported by adequate pathology and evidenced by visible behavior during motion.  Many factors are to be considered in evaluating disabilities of the musculoskeletal system and these include pain, weakness, limitation of motion, and atrophy.  Painful motion with the joint or periarticular pathology, which produces disability, warrants the minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).

A Higher Initial Rating For Groin Rashes

The Veteran's groin rash is currently rated as 10 percent disabling, effective June 6, 2011 under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806, which pertains to dermatitis and eczema.  Prior to June 6, 2011, the Veteran was rated as noncompensable, effective September 23, 2004.

Under Diagnostic Code 7806, a noncompensable rating is assigned for dermatitis or eczema where less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected, and; no more than topical therapy has been required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

A 10 percent rating is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The maximum schedular rating of 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

While the applicable rating criteria for skin disorders found at 38 C.F.R. § 4.118 were amended in August 2002 (see 67 Fed. Reg. 49490-99 (July 31, 2002)) and again in October 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)), the October 2008 revisions are only applicable to claims received on or after October 23, 2008.

Initial compensable rating for residuals of a fungal rash of the 
groin prior to June 6, 2011.

A September 2004 VA general medical examination noted chronic fungal rash in both groins with occasional itching.  Upon physical examination, the VA examiner stated that there was no rash, but hyperpigmentation as a residual of a groin infection from fungus.  The area was approximately 3 inches by 4 inches bilaterally with no physical impairment. 

A July 2006 VA examination of the groin showed scaly lesions approximately 4 x 5 cm on each thigh.  There was no breakdown of the skin or ulcerations, oozing, and was nondisfiguring.  He was diagnosed with tinea infection.

An October 2008 VA examination of the skin noted that he had some hypergimented areas in the groin, approximately 4 cm x 4cm in each inner thigh.

A review of the VA treatment records is absent any indication that the Veteran has ever been prescribed any systemic therapy or immunosuppressive drugs for treatment of his skin disability.  Nor do the records indicate the percentage of the Veteran's body affected by his skin disability.

Collectively, the aforementioned medical evidence for this time period provides no basis for an assignment of a compensable rating prior to June 6, 2011 for residuals of a fungal rash of the groin.  In this regard, there is no objective medical evidence that the Veteran's groin rash affects less than 5 percent of his entire body and none of the exposed surfaces with no medical evidence that more than topical therapy was needed.

Therefore, an initial compensable rating for residuals of a fungal rash of the groin prior to June 6, 2011 is denied.

An initial rating in excess of 10 percent for residuals of 
a fungal rash of the groin beginning on June 6, 2011.

During a June 2011 VA examination, the Veteran reported that his rash on his groin/upper inner thigh had persisted since 1997 and was painful.  He was treated with topical creams (Triamcinolone and Clotrimazole).  There was approximately 5 percent of the body area affected (groin, thighs, and perineal area).  There were also mildly hyperpigmented patches of upper and inner thighs and inguinal creases.  The rash was irritated, painful, and pruritic.  He stated that the itch was constant.  He was diagnosed with a variant of pruritus scroti lichenification.  He has been treated with topical steroids and fungal treatments with no improvements.

The medical evidence does not show that the rash meets a higher rating then 10 percent under Diagnostic Code 7806.

While the record shows the Veteran has used various topical corticosteroids, there is no evidence of the use of intermittent systemic therapy, such as with corticosteroids (i.e., Prednisone) or other immunosuppressive drugs or at least 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected.

There are no other applicable diagnostic codes that would provide a basis for a higher rating.  The Veteran's groin rash has not been shown to involve systemic treatment, scars, or psoriasis.  See Diagnostic Codes 7801-7805, 7816, and 7817.  The disability also has not resulted in any functional impairment, and, thus, the disability is not shown to involve any factor(s) that warrant evaluation under any other provision of VA's rating schedule.

Therefore, a disability rating in excess of 10 percent is not warranted.

An initial rating in excess of 10 percent for residuals of a right lateral ankle reconstruction prior to June 26, 2007.

The Veteran is rated as 10 percent disabling for residuals of a right lateral ankle reconstruction, effective from September 23, 2004 and 20 percent disabling effective from June 26, 2007 under Diagnostic Code 5271.

Under Diagnostic Code 5271, limitation of motion of the ankle is rated as 10 percent disabling if "mild" and 20 percent disabling if "marked."  38 C.F.R. § 4.71a.  VA considers normal range of motion of the ankle as 20 degrees dorsiflexion and 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.

In April 2003, the Veteran had a right lateral ankle reconstruction.  The Veteran had physical therapy, but continued to have pain and swelling.  A February 2004 physical evaluation reflects a range of motion of 10 degrees dorsiflexion and 20 to 30 degrees of plantar flexion with good stability.

A March 2004 VA medical record reflects an average plantar flexion of the right ankle as 0 to 40 degrees; dorsiflexion of 20; and inversion of 12 and eversion of 15. 

A September 2004 VA general medical examination noted that the Veteran had a torn ligament, lateral aspect, right ankle and had surgery in 2001 at the Samaritan Medical Center.  Upon physical examination, he had a scar present just posterior and inferior to the lateral malleolus.  It was hockey-shaped incision approximately 2.5 inches long, well-healed, nontender.  There was no swelling or deformity of the ankle otherwise noted.  Os calcis lies in the longitudinal axis of the tib-fib.  Dorsiflexion was from 0 to 20 degrees, plantar flexion was from 0 to 40 degrees.  There was no medial or lateral laxity noted.  The overall impression was normal range of motion of the right ankle with no physical impairment.  Normal alignment of the os calcis and a well-healed scar.

A December 2005 VA treatment record reflects complaints of right ankle pain, swelling, and tenderness with decreased range of motion.

A February 2005 treatment record reflected a preoperative diagnosis of right lateral ankle instability and underwent a lateral ankle reconstruction.

A January 2006 treatment record form J.F., DO noted swelling and joint pain of the right ankle.  The Veteran had a lateral ankle reconstruction and application of a short leg a cast.

A July 2006 VA examination noted that the Veteran had a history of right ankle reconstructive surgery with second surgery in 2004 performed by a civilian physician.  He complained of achiness and stiffness.  He does not use a cane or wear a brace.  He could walk without restrictions and his ADLs (activities of daily living) were independent.  There was no significant history of flares or instability.  He was gainfully employed in the culinary field.  His range of motion of the right ankle consisted of-plantar flexion from 0 to 20 degrees and dorsiflexion of 0 to 15 degrees.  With repetitive use, there was no additional loss of range of motion due to pain, fatigue, weakness or incoordination.  He had mild swelling and was diagnosed with reconstructive surgery of the right ankle.

A November 2006 VA treatment records reflects tenderness, edema nonpitting, mild erythema, and pain with plantar flexion and inversion.  The Veteran was diagnosed with chronic ankle pain secondary to trauma and surgery.

A December 2006 VA treatment record noted no swelling, increased warm or erythema around the right lateral malleolus and tenderness with decreased range of motion of the right ankle.

An April 2007 VA treatment record reflects range of motion of 10 to 45 degrees.  There was no evidence of any degenerative arthritis in the ankle.

Collectively, the aforementioned evidence provides no basis for assignment of an initial rating in excess of 10 percent for the right ankle disability prior to June 26, 2007.  In this regard, there is no medical evidence of marked limitation of motion of the ankle, as required for a 20 percent rating pursuant to Diagnostic Code 5271.  Rather, both dorsiflexion was full on examination in March 2004 and September 2004, albeit, 15 degrees dorsiflexion 20 degrees plantar flexion in July 2006.  The September 2004 VA examiner stated that the Veteran had normal range of motion with no physical impairment.  With repetitive use, there was no additional loss of range of motion due to pain, fatigue, weakness nor incoordination in July 2006.  As such, an initial of 20 percent rating prior to June 26, 2007, pursuant to Diagnostic Code 5271, is not warranted.

The medical evidence of record also does not demonstrate that the right ankle disability more nearly approximates "moderately severe" foot injuries, as required for a 20 percent rating pursuant to Diagnostic Code 5284.  Rather, the medical evidence for this time period essentially reflects normal range of motion with, at most, moderate impairment of range of motion in July 2006.  This is supported by the fact that he is gainfully employed in the culinary field, which requires him to be on his feet.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the Veteran's subjective complaints.  The July 2006 VA examiner found no additional loss of range of motion due to pain, fatigue, weakness nor incoordination with repetitive use.  Based on the foregoing, the Board finds that 38 C.F.R. §§ 4.40, 4.45, and DeLuca do not provide a basis for initial rating in excess of 10 percent.

Further, there is no medical evidence of arthritis, ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy. As such, a higher rating under any of the diagnostic codes evaluating these disabilities is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5270, 5272, 5273, 5274 (2013).

An initial rating in excess of 10 percent for residuals of right lateral ankle reconstruction prior to June 26, 2007 is not warranted.

An initial rating in excess of 20 percent for residuals of right lateral ankle reconstruction beginning on June 26, 2007.

A November 2008 VA examination reflects complaints of right ankle pain of 5/10 and pain increasing to 10/10 with ambulation.  Dorsiflexion was from 0 to 20 degrees, plantar flexion was from 0 to 45 degrees, no varus or valgus angulation of the os calcis in relationship to the long axis of the tibia and fibula.  With regard to functional assessment, the Veteran walked unaided.  There was no unsteadiness.  He was independent walking, transferring, with ADLS, recreational activities and driving.  There was no medically enforced bed rest in the past twelve months.  He was gainfully employed as a food worker without loss of work time.  Although the VA examiner stated that there was "no additional restriction of the range of motion due to pain, fatigue, weakness, or lack of endurance following flare-ups and after three repetitive range of motion assessments on 10/20/08"; it was subsequently documented in the claims file that this was typographical error and the Veteran was only provided a VA examination on November 08, 2008.  (See September 2011 VA Progress Note).  It was amended to state "no additional limitation of motion or functional loss due to any weakened movement, excessive fatigability, incoordination or painful motion upon repetitive use."

Collectively, the aforementioned evidence provides no basis for assignment of an initial rating in excess of 20 percent for the right ankle disability In this regard, 20 percent is the maximum rating that can be assigned pursuant to Diagnostic Code 5271.  

Further, the medical evidence of record also does not demonstrate that the right ankle disability more nearly approximates "severe" foot injuries, as required for a 30 percent rating pursuant to Diagnostic Code 5284.  Rather, the medical evidence for this time period essentially reflects normal range of motion.  This is supported by the fact that he is gainfully employed in the culinary field, which requires him to be on his feet.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the Veteran's subjective complaints.  The September 2011 VA examiner found no additional loss of range of motion due to pain, fatigue, weakness nor incoordination with repetitive use.  Based on the foregoing, the Board finds that 38 C.F.R. §§ 4.40, 4.45, and DeLuca do not provide a basis for initial rating in excess of 20 percent for this time period.

Further, there is no medical evidence of arthritis, ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy. As such, a higher rating under any of the diagnostic codes evaluating these disabilities is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5270, 5272, 5273, 5274 (2013).

Therefore, an initial rating in excess of 20 percent for residuals of right lateral ankle reconstruction beginning on June 26, 2007 is not warranted.

Lay Testimony Consideration

The Veteran is competent to report symptoms as to his groin rash and ankle disabilities.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a compensable or higher initial rating-eczema or dermatitis or ankle impairment, or other, demonstrated functional impairment within the meaning of VA's rating schedule-require clinical (i.e., observable) findings which have been investigated by medical professionals and not present.  While the Veteran's complaints have been considered, they are not considered more persuasive on these points than the objective medical findings which, as indicated above, do not support the claims for a compensable or higher initial rating.

Extraschedular Consideration

The evidence of record does not raise the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  That regulation applies when the rating schedule is inadequate to compensate for the average impairment of earning capacity for a particular disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Here, the rating criteria found in Diagnostic Codes 7806, 5271, and 5284 reasonably describe the Veteran's disability level and symptomatology.  They account for his symptoms of itchiness, swelling, tenderness, pain, and limited range of motion.  Furthermore, the competent evidence does not demonstrate that his ankle and skin disabilities cause marked interference with the Veteran's ADLs, over and above what is contemplated by the schedule.  Occupationally, he has gainful employment in the culinary field with no work missed because of his disabilities.  His disability has not required frequent hospitalizations, nor has it otherwise produced impairment unrecognized by the schedule.

On the whole, the evidence does not support the proposition that the Veteran's service-connected skin and ankle disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Rather, his disability picture is contemplated by the rating schedule, and the schedular evaluations are adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for extraschedular consideration is not warranted.


ORDER

An initial compensable rating for residuals of a fungal rash of the groin prior to June 6, 2011 is denied.

An initial rating in excess of 10 percent for residuals of a fungal rash of the groin beginning on June 6, 2011 is denied.

An initial rating in excess of 10 percent for residuals of a right lateral ankle reconstruction prior to June 26, 2007 is denied.

An initial rating in excess of 20 percent for residuals of a right lateral ankle reconstruction beginning on June 26, 2007 is denied.


REMAND

The records reflect that the VSO requested a VA examination on July 2, 2012 for the left shoulder injury.  To date, the examination has not been performed.  (See February 2013 VA Form 646 Statement from Veteran).


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment for the left shoulder.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  Appropriate efforts must be taken to obtain all pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected left shoulder disability.  The claims folder should be made available to the examiner(s) for review.

The examiner should conduct range of motion testing and, to the extent possible, should indicate (in degrees) the point at which any motion is limited by pain.  The examiner should also offer an opinion as to the extent, if any, of additional functional loss due to incoordination, weakness and fatigue, including during flare-ups.

The examiner should also comment on the Veteran's functional impairment with respect to his ADLs and the effect on his employment and daily life.

3.  In the interest of avoiding future remand, review the examination report to ensure that the applicable rating criteria have been clearly addressed with respect to the left shoulder disability.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report.

4.  Thereafter, the issue on appeal should be readjudicated. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


